Opinion issued June 18, 2019




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-19-00406-CR
                              ———————————
                IN RE WILLIAM SOLOMON LEWIS, Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, William Solomon Lewis, has filed a petition for a writ of mandamus,

contending that the trial court has failed to consider or rule on his application for a

writ of habeas corpus seeking a reduction in the amount of his bail.1

      We deny the petition.



1
      The underlying case is William Solomon Lewis v. The State of Texas, cause number
      2256940, in the County Criminal Court at Law No. 14 of Harris County, Texas, the
      Honorable David L. Singer presiding.
                                 PER CURIAM

Panel consists of Justices Lloyd, Landau, and Countiss.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2